Citation Nr: 1112725	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a scar secondary to hernia repair.

3.  Entitlement to service connection for an acquired psychiatric disorder, including depressive disorder, and generalized anxiety disorder.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for degenerative joint disease of the lumbar spine with degenerative disc changes at the thoracolumbar junction (back disability).

5.  Entitlement to a rating in excess of 10 percent for service-connected chronic prostatitis.

6.  Entitlement to total disability based upon individual unemployability (TDIU) benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, December 2007, and October 2008, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Reno, Nevada RO.

In December 2010, the Veteran appeared and testified at a videoconference hearing at the Reno RO.  The transcript is of record.

It appears as though the issue of entitlement to service connection for erectile dysfunction as secondary to service-connected prostatitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The issue of whether new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a back disability, and the claim seeking service connection for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the matters herein decided has been obtained.

2.  In October 2010, prior to the promulgation of a decision in the appeal, the Board received the Veteran withdrawal of the appeal of service connection for PTSD and hernia scar, and entitlement to TDIU.

3.  Prior to December 7, 2010, the Veteran's prostatitis is manifested by daytime voiding at an interval of one or two hours, and three to four times nightly.

4.  From December 7, 2010, the Veteran's prostatitis is manifested by a daytime voiding interval of less than one hour.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal for entitlement to service connection for hernia scar by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal for entitlement to TDIU benefits by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for 20 percent rating prior to December 7, 2010, for chronic prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7512, 7527, 7529 (2010).

5.  The criteria for 40 percent rating from December 7, 2010, for chronic prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7512, 7527, 7529 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2010).  The Veteran has withdrawn the appeal of service connection for PTSD and hernia scar and entitlement to TDIU, and, hence, there remains no allegation of error of fact or law of this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection for PTSD and hernia scar and entitlement to TDIU, and they are dismissed.

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in September 2005, March 2006, February 2007, September 2007, January 2008, March 2008, and May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the March 2006 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, notice given prior to the appealed AOJ decision was inadequate.  The Court specifically stated in Pelegrini, however, that it was not requiring the voiding or nullification of any AOJ action or decision if adequate notice was not given prior to the appealed decision, only finding that appellants are entitled to VCAA-content-complying notice.  Thus, the timing of the notice in this matter does not nullify the rating action upon which this appeal is based.  Because proper notice was provided in January 2006 and a Supplemental Statement of the Case was issued subsequent to that notice in October 2006, the Board finds that notice is pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

When conducting a hearing, a hearing officer must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the etiology and severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  In December 2010, the Veteran appeared and testified at a videoconference hearing at the Reno RO.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Increased rating 

The Veteran contends that his service-connected prostate disability is more severely disabling than currently rated.  The Veteran filed his current request for an increased rating in August 2005.  He has also identified symptoms such as urinary frequency, burning upon voiding, difficulty voiding, obstructive voiding, pain between testicles and anus, painful ejaculation, and painful tip of penis.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board also notes that a disability may be rated by analogy when there is not a diagnostic code that sets forth criteria for assigning disability evaluations for the exact disability suffered by a veteran.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14. T he critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a.

Prostate gland injuries, infections, hypertrophy and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant, under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  As noted above, the Veteran's predominant complaint is that he experiences severe voiding dysfunction.  The medical evidence supports this contention.  It appears as though the Veteran's chronic prostatitis is rated by analogy to chronic cystitis, and this is rated as voiding dysfunction under 38 C.F.R. § 4.114, Diagnostic Code 7512.

In light of the Veteran's more recent diagnosis of benign prostatic hypertrophy (BPH), the Board will also consider, by analogy, the rating code for benign neoplasms of the genitourinary system.  See 38 C.F.R. § 4.115b, Code 7529 (2010).  Benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

Under 38 C.F.R. § 4.115a (2010), voiding dysfunction is to be rated as urine leakage, frequency or obstructed voiding.  

For obstructed voiding, the criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A maximum 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a

A 20 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times nightly.

Urinary tract infections with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent evaluation.  Recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization (greater than twice yearly), and/or requiring continuous intensive management warrants a 30 percent rating.  38 C.F.R. § 4.115a.

Private treatment records dated in 2005, show some minimal notes related to the Veteran's prostate problems, but the Veteran did not seek specific treatment for them.  

In an August 2005 VA treatment record, the Veteran was seeking treatment for continuing complaints related to his prostate.  He reported private treatment for his prostate problem and his treatment with Levaquin.  The Veteran indicated that his prostate symptoms have since improved.  He also reported milky discharge from his penis, and was instructed to seek testing for that.  

That same month, he underwent private treatment for his prostate disability.  He reported a significant improvement of his urinary symptoms, and denied any residual obstructive urinary symptoms other than mild dysuria at the start of his urination.  He denied any gross hematuria or urinary incontinence.  Private treatment records also hinted that the Veteran's urinary problems could be associated with glycosuria.  

In a September 2005 statement from the Veteran's spouse, she indicated that the Veteran's prostate problems have worsened.  He is unable to sit for long periods of time, he cannot lift objects, and he is unable to walk for long periods of time.  She attributes this to his prostate condition.  She also said that he is unable to be intimate with her because of his prostate condition.

In a November 2005 private treatment record, his physician indicated that the Veteran had "resolving prostatitis with [continued] inflammatory component."  

In August 2006, the Veteran underwent a VA examination regarding his prostate condition.  His previous VA examination was noted to be in October 2003.  The Veteran reported receiving antibiotics a few times since his last VA examination.  CT scan from the Veteran's private treatment records in 2005 showed no pathology of the prostate, and the year prior he had been diagnosed as having benign prostatic hypertrophy and organic erectile dysfunction.  The Veteran reported occasional dysuria, and slow urination pattern.  He advised that he will be incontinent of a few drops of urine on a daily basis, which occurred after urination.  The Veteran denied using pads or absorbent materials.  He stated that if he lifts or strains, he develops a milky discharge from the end of his penis.  He endorsed bilateral groin pain that was present daily in the morning and subsided after an hour.  The Veteran indicated that he felt at times that he did not empty his bladder, and sometimes must urinate again within 45 minutes of voiding.  He reported nocturia 3 times nightly.  The Veteran further indicated that since he has not worked or strained himself, his urinary symptoms have improved.  He stated that his symptoms are as good as they get.  

Physical examination revealed normal genitalia.  The digital rectal examination revealed a fairly firm prostate that was mildly tender, but it was not boggy or exquisitely tender.  The examiner confirmed the Veteran's diagnosis of benign prostatic hypertrophy.  

In February 2008, the Veteran underwent another VA examination for his prostate condition.  The Veteran reported recurrent prostate infections from 1971 to 2005.  In 2005, the Veteran reported he had the onset of pain/burning with urination, difficulty initiating urinary flow, frequent sensation of need to urinate without the ability to urinate, and slow urinary flow.  He also endorsed a milky penile discharge two times daily.  He stated he experienced pain in the groin when he bends or stoops.  Physical examination was normal with only minimal prostate tissue palpable.  There was no further assessment or notation regarding voiding dysfunction noted.  

In an April 2009 statement submitted to VA, the Veteran indicated that he experiences two urinary infections per year.  

In June 2010, the Veteran underwent another VA examination regarding his prostate condition.  The Veteran reported daytime voiding of every 2 to 3 hours, and nighttime voiding twice per night.  He endorsed symptoms including, urinary urgency, weak/intermittent stream, dribbling, straining to urinate, and urethral discharge.  The Veteran reported urinary leakage due to stress incontinence.  There was a history of urinary tract infections noted, but the Veteran had none within the past 12 months.  There was no history of obstructed voiding, stones, renal dysfunction, acute nephritis, or hydronephrosis.  He reported erectile dysfunction.  Examination of the genitalia was normal, and prostate examination revealed a generally enlarged and boggy prostate.  A general medical examination dated that same month noted the Veteran's prostatitis severely impacts his daily activities.  

During the Veteran's December 2010 hearing, he testified that during the day, he voids at least once or twice hourly, and three to four times nightly.  The Veteran expressed difficulty with urination including, starting and stopping, and completely emptying the bladder.

Upon review of the evidence as outlined above, the Board finds that the Veteran is entitled to a 20 percent rating prior to December 7, 2010, and is entitled to a 40 percent rating thereafter, for his service-connected prostate condition.  Prior to December 2010, the evidence of record generally reflects that the Veteran voids between every one and two hours during the day, and awakening to void three to four times nightly.  

The Veteran is not, however, entitled to a rating in excess of 20 percent for his chronic prostatitis prior to December 2010, as there is no evidence that he requires the use of absorbent materials which must be changed 2 to 4 times daily, he requires intermittent or continuous catheterization, nor was there evidence that he had a daytime voiding interval of less than one hour, or voiding 5 or more times per night.  His symptoms were first shown to warrant a higher rating based upon his testimony given at the December 2010 hearing, in which he reported voiding once or twice hourly during the day, and awakening three to four times nightly.  These symptoms fulfill the rating criteria for a 40 percent rating regarding urinary frequency.  

Although the Veteran has contended that he experiences 3 urinary tract infections yearly, there is no clinical evidence of such frequency.  He was treated once in 2005 with an antibiotic, once in 2006, and once in 2009.  Treatment notes from that point on are generally devoid of any complaints related to the prostate.  While the Veteran is competent to report his symptoms, diagnosing a urinary tract infection is not a matter capable of lay observation.  The Veteran has asserted no medical expertise that would render his statement competent evidence of urinary tract infections of the frequency stated.  

Further, there is no evidence to show he had hospitalizations related to any type of urinary tract infection to warrant a 30 percent rating prior to December 2010 under 38 C.F.R. § 4.115a.  Also the record is devoid of any requirement that the Veteran catheterize.  Thus, the obstructive voiding rating criteria are inapplicable under the circumstances.  

The Veteran is not entitled to a rating in excess of 40 percent for his service-connected chronic prostatitis from December 2010, and there is no evidence to show use of an appliance or wearing of absorbent materials which need changing 4 times or more daily, nor is there evidence of renal failure.  

In sum, for the reasons stated, the Board finds that the Veteran is entitled to a 20 percent rating for his chronic prostatitis as of December 7, 2010, and a 40 percent rating thereafter.  


Extraschedular considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

The appeal of entitlement to service connection for PTSD is dismissed.

The appeal of entitlement to service connection for hernia scar is dismissed.

The appeal of entitlement to TDIU benefits is dismissed.

A 20 percent rating for chronic prostatitis prior to December 7, 2010 is awarded, subject to the laws and regulations governing the award of monetary benefits.

A 40 percent rating for chronic prostatitis from December 7, 2010 is awarded, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary and procedural development is necessary regarding the Veteran's application to reopen the previously denied claim of service connection for a back disability, and his claim of service connection for a psychiatric disability caused or worsened by service-connected disabilities.  

Back disability

Service connection for the Veteran's back disability was originally denied in an October 2006 rating decision.  The Veteran did not appeal the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to an application, dated in January 2008, the Veteran requested that the claim be reopened.  

The claim is remanded regarding the Veteran's request to reopen his previously denied claim of entitlement to service connection for a back disability in light of a decision from the Court in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that case the Court held, in part, that the VA's duty to notify a claimant seeking to reopen a claim preciously denied includes advising the claimant of the evidence and information that was necessary to reopen the claim and that the VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  It was further held that the VA must, in the context of a claim to reopen, look at the basis of the denial in the prior decision and to provide a notice letter to the Veteran that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found to be insufficient in the previous denial.  The notification letters provided to the Veteran issued in connection with his claim to reopen the previously denied claim for service connection for a back disability do not comply with the Kent ruling.  As such, the claim is remanded to provide the Veteran with notice compliant with Kent.  

In addition, at the hearing, the Veteran stated that he was scheduled for treatment for his back at the VA clinic in Las Vegas for December 10th.  Those records should be obtained.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reconsidered).

Depression and anxiety disorder

The Veteran seeks service connection for depression and anxiety disorder.  He contends that these were either caused or aggravated by his service-connected prostate disability.  By way of background, the Veteran was first diagnosed as having depression and anxiety in a December 2005 VA treatment note.  Both the Veteran and his spouse indicated that, as the Veteran's physical disabilities worsened, his depression and anxiety began and/or worsened.  The Veteran has also indicated that his depressive symptoms had their onset in service, in part due to the death of service members in his unit.  Of note, the Veteran's service treatment records (STRs) are devoid of any treatment related to depression or other psychiatric disability.  

Many of the Veteran's mental health treatment records note that the Veteran's depression and anxiety disorder are in part due to failing health.  He has received mental health treatment on a regular basis since 2005.  

In June 2010, the Veteran underwent a VA psychiatric examination.  The Veteran was diagnosed as having a mood disorder secondary to medical condition, bipolar disorder, and depressed with psychotic features.  Under Axis III for physical stressors, it included BPH.  The examiner noted that the Veteran's condition was likely related to a post-service, work-related injury as related by the Veteran, and less likely than not related to service.  The examiner did not, however, express an opinion as to whether the Veteran's service-connected BPH had caused or aggravated the Veteran's psychiatric disabilities.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the June 2010 VA examination was inadequate, inasmuch as it did not address a theory of aggravation, nor did the examiner provide a rationale for his negative nexus opinion.  As the Board finds that the VA examination conducted was inadequate, the Veteran must be afforded a new VA examination to determine the nature and etiology of the claimed psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran has been provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the Court's guidance in the case Kent v. Nicholson, 20 Vet. App. 1 (2006) in connection with his claim for service connection for a back disability.

2.  Obtain recent treatment records identified by the Veteran regarding his back from the VA clinic in Las Vegas for December 2010.  

3.  Obtain a supplemental opinion from the examiner who conducted the June 2010 mental disorders examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner should render an opinion as to whether it is at least as likely as not that any current psychiatric disability is secondarily related to the Veteran's service-connected disabilities.  The examiner should also indicate whether any psychiatric disability was aggravated by a service-connected disability, and if so, to what extent it was aggravated.  The examiner should provide a rationale based on the evidence and accepted medical principles.  

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


